Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 3/8/2022. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,323,486 and 486’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
(17/689811) 1. A system, comprising: a hardware processor configured to: monitor network traffic on a service provider network at a security platform to identify a subscriber identity for a new session, wherein the new session is associated with a Cellular Internet of Things (CIoT) device, comprising: extract a unique device identifier or a unique subscriber identifier from a message to associate with the subscriber identity, wherein the message is a create Packet Data Protocol (PDP) request message or a create session request message to create the new session, wherein the unique device identifier includes an International Mobile Equipment Identifier (IMEI), and wherein the unique subscriber identifier includes an International Mobile Subscriber Identity (IMSI); determine an application identifier for user traffic associated with the new session at the security platform, comprising: monitor, via deep packet inspection, tunneled user traffic to obtain the application identifier; associate the application identifier with the unique device identifier or the unique subscriber identifier; and apply a security policy at the security platform to the new session based on the application identifier and the associated unique device identifier or the unique subscriber identifier, wherein the security policy includes one or more security rules for threat detection, threat prevention, Uniform Resource Location (URL) filtering, Denial of Service (DoS) detection, and/or Denial of Service (DoS) prevention; and a memory coupled to the hardware processor and configured to provide the hardware processor with instructions.; maps to (486’) 1.  A system, comprising: a hardware processor configured to: monitor network traffic on a service provider network at a security platform to identify a subscriber identity for a new session, wherein the new session is associated with a Cellular Internet of Things (CIoT) device, comprising: extract a unique device identifier or a unique subscriber identifier from a message to associate with the subscriber identity, wherein the message is a create Packet Data Protocol (PDP) request message or a create session request message to create the new session, wherein the unique device identifier includes an International Mobile Equipment Identifier (IMEI), and wherein the unique subscriber identifier includes an International Mobile Subscriber Identity (IMSI); determine an application identifier for user traffic associated with the new session at the security platform, comprising: monitor, via deep packet inspection, tunneled user traffic to obtain the application identifier; associate the application identifier with the unique device identifier, the unique subscriber identifier, and/or location information associated with the new session; and apply a security policy at the security platform to the new session based on the application identifier and at least one of the combination of the associated unique device identifier, the unique subscriber identifier, and/or the location information, wherein the security platform is configured with a plurality of security policies based on at least one of the combination of the subscriber identity, the unique device identifier, and/or the location information, and wherein the subscriber identity includes an International Mobile Subscriber Identity (IMSI), and wherein the security policy includes one or more security rules for threat detection, threat prevention, Uniform Resource Location (URL) filtering, Denial of Service (DoS) detection, and/or Denial of Service (DoS) prevention; and a memory coupled to the hardware processor and configured to provide the hardware processor with instructions.

Claims 1, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,532 and 532’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
(17/689811) 1. A system, comprising: a hardware processor configured to: monitor network traffic on a service provider network at a security platform to identify a subscriber identity for a new session, wherein the new session is associated with a Cellular Internet of Things (CIoT) device, comprising: extract a unique device identifier or a unique subscriber identifier from a message to associate with the subscriber identity, wherein the message is a create Packet Data Protocol (PDP) request message or a create session request message to create the new session, wherein the unique device identifier includes an International Mobile Equipment Identifier (IMEI), and wherein the unique subscriber identifier includes an International Mobile Subscriber Identity (IMSI); determine an application identifier for user traffic associated with the new session at the security platform, comprising: monitor, via deep packet inspection, tunneled user traffic to obtain the application identifier; associate the application identifier with the unique device identifier or the unique subscriber identifier; and apply a security policy at the security platform to the new session based on the application identifier and the associated unique device identifier or the unique subscriber identifier, wherein the security policy includes one or more security rules for threat detection, threat prevention, Uniform Resource Location (URL) filtering, Denial of Service (DoS) detection, and/or Denial of Service (DoS) prevention; and a memory coupled to the hardware processor and configured to provide the hardware processor with instructions.; maps to (532’) 1. A system, comprising: a hardware processor configured to: monitor network traffic on a service provider network at a security platform to identify a subscriber identity for a new session, wherein the new session is associated with a Cellular Internet of Things (CIoT) device, comprising: identify, within the network traffic in a mobile network, a create Packet Data Protocol (PDP) request message or a create session request message to create the new session; and extract a unique device identifier or a unique subscriber identifier from the create PDP request message to associate with the subscriber identity, wherein the unique device identifier includes an International Mobile Equipment Identifier (IMEI), and wherein the unique subscriber identifier includes an International Mobile Subscriber Identity (IMSI); determine an application identifier for user traffic associated with the new session at the security platform, comprising: monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier, wherein the tunneled user traffic includes General Packet Radio Service (GPRS) Tunneling Protocol User Plane (GTP-U) traffic; associate the application identifier with the unique device identifier or the unique subscriber identifier; and determine a security policy to apply at the security platform to the new session based on the application identifier and the associated unique device identifier or the unique subscriber identifier, wherein the security policy includes one or more security rules for threat detection, threat prevention, Uniform Resource Location (URL) filtering, Denial of Service (DoS) detection, and/or Denial of Service (DoS) prevention; and a memory coupled to the hardware processor and configured to provide the hardware processor with instructions.

Allowable Subject Matter
Claims 1-20 would be allowable if amended to overcome the rejection(s) under Double Patenting, set forth in this Office action. Optionally, claims 1-20 would be allowable if the office receives an approved/proper Terminal Disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s claims submitted on 3/8/2022, recites similar limitation(s) to those limitation(s) found in claim 1 of the parent, U.S. Patent No. 11,323,486.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Narayanan, Ram Gopal Lakshmi et al. (US Patent Publication No. 2004/0268124).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497